      Case 4:20-cv-01195 Document 34 Filed on 11/19/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                             UNITED STATES DISTRICT COURT                              November 19, 2020
                              SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                  HOUSTON DIVISION

NORTHSTAR BUNKER N.V.,                           §
                                                 §
        Plaintiff,                               §
VS.                                              §    CIVIL ACTION NO. 4:20-CV-01195
                                                 §
PRAXIS ENERGY AGENTS LLC,                        §
                                                 §
        Defendant.                               §

                                             ORDER

                                                 I.

       Before the Court is the plaintiff’s, Northstar Bunker N.V. (“Northstar”), motion to

dismiss the third party defendant’s, Venetiko Shipping Corporation (“Venetiko”), claims for

negligence, breach of implied warranties of fitness and merchantability, and product liability,

pursuant to the doctrine of forum non conveniens. The Court is of the opinion that Northstar’s

motion should be DENIED.

                                                II.

       Northstar filed this suit against Praxis Energy Agents, LLC (“Praxis”) on claims for

breach of contract after Praxis, according to Northstar, failed to pay the costs of bunker fuel that

Praxis purchased from Northstar. The arrangement reveals that Northstar was the supplier of

bunker fuel for vessels owned and operated by Venetiko, which purchased the fuel from Praxis.

When Praxis failed to pay for the fuel, Northstar sued Praxis, a Texas company, for breach of

contract. Praxis, in turn, counterclaimed against Northstar and separately filed claims against

Venetiko for failure to pay for the purchases, per its agreement with Venetiko.

       Having brought its suit in Texas against Praxis, Northstar now seeks to have Venetiko’s

third party counterclaims against Northstar dismissed based on the assertions that the evidence,



1/2
      Case 4:20-cv-01195 Document 34 Filed on 11/19/20 in TXSD Page 2 of 2




witnesses, fuel samples, and the sources of proof are either in the Netherlands or nearby

Belgium. Hence, Northstar argues that Venetiko’s counterclaims should be adjudicated in the

Netherlands.

        Northstar does not seek to dismiss Praxis’ counterclaims against Northstar, even though

Belgian law, arguably,1 applies to such counterclaims. Granting Northstar’s motion could result

in multiple suits and inconsistent results. Therefore, the Court is of the opinion that Northstar’s

motion should be denied because the parties’ claims and counterclaims arise out of the same two

related transactions, i.e., the same nucleus of operative facts. The posture of the case, the issues

presented, and the likelihood that any separately filed suit will involve the same parties and/or

result in conflicting outcomes all militate against dismissal. Accordingly, notwithstanding the

considerations offered by Northstar, the Court does not agree that this is one of the “rare cases

where the [forum non conveniens] doctrine should be applied.” See Gulf Oil Corp. v. Gilbert,

330 U.S. 501, 509, 67 S.Ct. 839, 843, 91 L.Ed. 1055 (1947).

                                                      III.

        Based on the foregoing analysis and discussion, the Court finds that plaintiff Northstar

Bunker, N.V.’s motion to dismiss based on forum non conveniens should be DENIED.

Accordingly, it is hereby ORDERED that the plaintiff’s motion to dismiss is DENIED.

        It is so ORDERED.

        SIGNED on this 19th day of November, 2020.


                                                         ___________________________________
                                                         Kenneth M. Hoyt
                                                         United States District Judge



1
  Northstar notes that the terms and conditions governing Praxis’ purchase of the fuel from Northstar require that
disputes arising from the parties’ agreement “shall be finally settled in accordance with Belgian law.”


2/2
